United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION HOSPITAL,
Cillicothe, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2061
Issued: February 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 9, 2013 appellant, through her attorney, filed a timely appeal from the
August 1, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she had disability
from June 28, 2011 to February 21, 2012 due to her December 22, 2004 work injury.
FACTUAL HISTORY
OWCP accepted that on December 22, 2004 appellant, then a 53-year-old food service
worker, sustained a lumbar strain, left shoulder strain and low back contusion due to falling on
1

5 U.S.C. §§ 8101-8193.

an icy sidewalk at work. She performed limited-duty work. Appellant stopped work after
suffering injuries from a nonwork-related motor vehicle accident on May 26, 2008, but later
returned to limited-duty work at the employing establishment.2
Appellant stopped work from March 21 to 27, 2011. She returned to work on March 28,
2011 and filed a notice of recurrence of disability and CA-7 forms claiming wage-loss
compensation due to her December 22, 2004 work injury.
In a decision dated July 1, 2011, OWCP denied appellant’s recurrence of disability claim
starting March 21, 2011, finding that she failed to submit medical evidence establishing that her
claimed disability was due to the accepted work injury. In a January 19, 2012 decision, it
affirmed its July 1, 2011 decision.
Appellant filed a Form CA-7 claiming wage-loss compensation for time missed from
work after June 28, 2011. She later filed additional forms claiming wage loss through
February 21, 2012.
In a June 28, 2011 report, Dr. Carl Otten, an attending Board-certified occupational
medicine physician, listed the date of injury as December 23, 2004 (rather than December 22,
2004) and noted that appellant continued to report having chronic back pain which went down
into her right leg. The pain was constant and sometimes measured as high as 8 out of 10.
Dr. Otten stated that she was mobile with her cane and had a limping, asymmetric gait.
Appellant had a positive straight leg raise when seated. Dr. Otten diagnosed lumbar strain with
aggravation of lumbar degenerative disc disease and substantial aggravation of L4-5
degenerative joint disease (facet arthritis). He stated, “Continue off work (pending disability
retirement). In reports dated August 30, October 4 and November 1, 2011, Dr. Otten provided
similar findings on examination and indicated that appellant should “continue permanent total
disability.”
In a December 13, 2011 report, Dr. Otten reported examination findings and stated that
appellant should “continue permanent total disability.” He noted that her permanent total
disability “does arise from the condition on this claim which arose from the December 23, 2004
injury.”
In a March 16, 2012 decision, OWCP denied appellant’s claim finding that she did not
submit sufficient medical evidence to establish that she was disabled from June 28, 2011 to
February 21, 2012 due to the December 22, 2004 work injury.
Appellant requested a telephone hearing with an OWCP hearing representative. During
the July 17, 2013 hearing, she testified that, in addition to the work injury of December 22, 2004,
she also experienced a more recent injury at work on January 24, 2011 when she tripped over a
rubber mat and caught herself on a table. Appellant alleged this caused an injury to her back and
2

Appellant filed a traumatic injury claim on January 31, 2011 alleging that she sustained an injury at work on
January 24, 2011 when she slipped on a rug and twisted her left knee. It does not appear that the claim has been
formally adjudicated and the question of whether she sustained a medical condition or period of disability due to a
January 24, 2011 work incident is not currently before the Board.

2

left knee and that Dr. Otten treated her for both injuries. She asked that the record remain open
for 30 days for the submission of additional evidence.
Appellant submitted office notes from Dr. Otten, dated July 31 and August 28, 2012,
together with a magnetic resonance imaging (MRI) scan dated September 2, 2011.3 Dr. Otten
reported brief examination findings and noted that she still reported having low back and right
leg pain. He stated that he had received a letter from counsel asking for his opinion on the
impact of the 2011 tripping injury at work on appellant’s condition. A review of the medical
charts revealed appellant’s pain increased in the months prior to the January 24, 2011 injury and
in the months after the January 24, 2011 injury. Although the 2011 incident was listed only for a
left knee strain, prior medical records indicated that her significant back problems caused lost
time from work. Dr. Otten posited that appellant’s condition may have deteriorated even in the
absence of the 2011 injury, but it was probable that the worsening of pain levels noted after the
injury reflected an aggravation of the back condition by the incident of January 24, 2011.
Regarding the chronic back condition stemming from the December 23, 2004 injury, it was his
understanding that she denied any back problems prior to that day. Appellant’s ability to work
deteriorated following the 2011 injury, and this eventually resulted in her being no longer able to
work effective May 4, 2011. Dr. Otten stated, “At any rate, the patient’s ability to work did
deteriorate following the 2011 injury and this eventually resulted in her no longer being able to
work effective May 4, 2011.” On August 28, 2012 he stated, “[appellant] remains on permanent
total disability (disability retirement).”
In an October 12, 2012 decision, OWCP’s hearing representative affirmed the March 16,
2012 decision finding that appellant had not established work-related disability from June 28,
2011 to February 21, 2012. He found that the opinion of Dr. Otten was of limited probative
value.
Appellant submitted follow-up treatment notes from Dr. Otten dated from October 2012
to July 2013, but they did not address whether she was totally disabled. The reports listed the
date of injury as December 23, 2004, contained diagnoses such as lumbar strain and back
contusion and contained the notation “continue permanent total disability.”
In a decision dated August 1, 2013, OWCP affirmed the October 12, 2013 decision,
finding that the additional medical evidence did not establish appellant’s claim for disability
from June 28, 2011 to February 21, 2012.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of appellant claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally

3

The September 2, 2011 testing showed degenerative changes in appellant’s back, but it did not identify the cause
of the changes.

3

related to the employment injury.4 The medical evidence required to establish a causal
relationship between a claimed period of disability and an employment injury is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of appellant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by appellant.5
Whether a particular employment injury causes disability for employment and the
duration of that disability are medical issues, which must be proved by a preponderance of
reliable, probative and substantial medical evidence.6
ANALYSIS
OWCP accepted that on December 22, 2004 appellant sustained a lumbar strain, left
shoulder strain and low back contusion when she fell on an icy sidewalk at work. Thereafter, she
performed limited-duty work for the employing establishment.7 Appellant filed CA-7 forms
claiming entitlement to wage-loss compensation for time missed from work from June 28, 2011
to February 21, 2012 due to her December 22, 2004 work injury. OWCP denied her claim
finding that she did not submit sufficient medical evidence.
The Board finds that appellant did not submit sufficient medical evidence to establish that
she was disabled from June 28, 2011 to February 21, 2012 due to her December 22, 2004 injury.
Appellant submitted numerous reports from Dr. Otten, an attending Board-certified occupational
medicine physician, who noted generally that she was disabled commencing June 28, 2011, but
the physician did not provide a rationalized opinion on causal relationship.
In a June 28, 2011 report, Dr. Otten listed the date of injury as December 23, 2004 rather
than December 22, 2004. He advised that appellant reported having chronic back pain which
went down into her right leg. Dr. Otten diagnosed lumbar strain with aggravation of lumbar
degenerative disc disease and substantial aggravation of L4-5 degenerative joint disease (facet
arthritis). He stated, “Continue off work (pending disability retirement).” Dr. Otten did not
provide a narrative opinion that the December 2004 work injury caused appellant’s disability for
work. He did not explain how her accepted condition had changed such that she was no longer
able to perform modified duty. Appellant’s claim accepted for soft-tissue injuries and not for
aggravation of lumbar degenerative disc disease. In a December 13, 2011 report, Dr. Otten
stated that she should continue permanent total disability and noted that her permanent total
disability “does arise from the condition on this claim which arose from the December 23, 2004
injury.” However, he did not provide any further explanation for his opinion. Dr. Otten did not
4

J.F., Docket No. 09-1061 (issued November 17, 2009).

5

See E.J., Docket No. 09-1481 (issued February 19, 2010).

6

W.D., Docket No. 09-658 (issued October 22, 2009).

7

Appellant filed a traumatic injury claim on January 31, 2011 for a January 24, 2011 injury when she slipped on
a rug and twisted her left knee. The question of whether she sustained a medical condition or period of disability
due to a January 24, 2011 work incident is not currently before the Board.

4

describe the December 2004 work incident in any detail or explain how it caused disability more
than six years after its occurrence.
In a July 31, 2012 report, Dr. Otten stated that, regarding the chronic back condition
stemming from the December 22, 2004 injury, it was his understanding that appellant denied any
back problems prior to that day. He did not, however, provide a full medical history of her low
back condition or adequately address how the December 22, 2004 work injury caused disability
for any period on or after June 28, 2011.8 The Board has held that the fact that a condition
manifests itself or worsens during a period of employment9 or that work activities produce
symptoms revelatory of an underlying condition10 does not raise an inference of causal relationship
between a claimed condition and employment factors. Appellant submitted follow-up treatment
notes from Dr. Otten but they did not further explain why she was totally disabled commencing
June 28, 2011.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she had
disability from June 28, 2011 to February 21, 2012 due to her December 22, 2004 work injury.

8

Dr. Otten also suggested that a January 24, 2011 work incident caused disability in mid-2011, but the matter of
disability related to this incident is not currently before the Board.
9

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

10

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

5

ORDER
IT IS HEREBY ORDERED THAT the August 1, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 24, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

